                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                                :
                                                        :
            v.                                          :      CRIMINAL ACTION
                                                        :      NO. 20-307
EDWARD KIPP                                             :
                                                        :


                                   MEMORANDUM OPINION
SCHMEHL, J. /s/ JLS                                                       May 19, 2021

         Mr. Kipp faces trial for failing to register as a sex offender under Title 18, United States

Code, Section 2250. His Motion in Limine requests preclusion of “reference to the phrase ‘sex

offender’ in reference to his registration requirement.” He states that any reference to “sex

offender” is “unfairly prejudicial” and “has no probative value,” therefore, the phrase should be

precluded at trial under Federal Rule of Evidence 403. His Motion in Limine is denied because

the phrase “sex offender” is in each of the three elements of the alleged crime, therefore,

precluding the phrase would alter the criminal statute, confuse jurors, and make an incomplete

trial.

I.       Background

         In March 2013, Mr. Kipp pled guilty in this Court for one count of possession of child

pornography. He was sentenced to four years imprisonment, followed by five years of supervised

release. Given this conviction, Mr. Kipp is deemed a sex offender under the Sex Offender

Registration and Notification Act (SORNA), thus, he is required to register as a sex offender and

verify the registration annually for ten years. If he changes residence, he must update his

registration within three business days.
       The Government alleges that Mr. Kipp changed residence and failed to update his

registration accordingly. It seems that this allegation will go to trial. Mr. Kipp prepares for trial

by filing this Motion in Limine which requests preclusion of “reference to the phrase ‘sex

offender’ in reference to his registration requirement,” under Federal Rule of Evidence 403.

II.    Analysis

       Federal Rule of Evidence 403 states: “The court may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Fed.R.Evid. 403. Mr. Kipp argues that “[r]eferring to [his]

registration requirement as a ‘sex offender’ is unfairly prejudicial. Further, that phrase has no

probative value.”

       To prove a violation of 28 U.S.C. section 2250, the government must prove beyond a

reasonable doubt that:

       (1) the defendant was required to register under the Sex Offender Registration and
           Notification Act (SORNA);

       (2) is a sex offender by reason of prior conviction under Federal law, or travels in
           interstate or foreign commerce; and

       (3) knowingly fails to register or update a registration as required by SORNA.

See 18 U.S.C. § 2250(a).

       The term “sex offender” is within all three elements and it provides the only context to

the alleged crime, so it certainly does not have “no probative value” as Mr. Kipp argues. The

crime alleged, in essence, is that Mr. Kipp failed to register as a sex offender or failed to update

his sex offender registration. Taking out the phrase ‘sex offender’ would leave “Mr. Kipp failed




                                                   2
to register,” in which the coming questions from the jury would then be “register to what?” or

“how is it a crime to ‘not register’?”

       It is unclear whether Mr. Kipp is arguing that the phrase “sex offender” should not be

used at any point during trial, or whether he seeks to admit or stipulate in some way that he is a

sex offender under SORNA, but he is only “required to register” rather than “required to register

under the Sex Offender Registration and Notification Act.” Nevertheless, Mr. Kipp’s Motion can

be answered without being certain of the true breadth of his request because precluding the term

“sex offender” as a whole, or as it only pertains to registration, would render the trial confusing

and incomplete since the trial would only be about “registration” with no further context.

       This result is based on case law, common sense, and practicality. In Higdon, the Third

Circuit reversed a district court who refused to inform the jury that the defendant was a convicted

felon during trial for illegal possession of a firearm by a convicted felon. United States v.

Higdon, 638 F.3d 233, 235 (3d Cir. 2011). The district court precluded the government from

referring to or providing any evidence that the defendant had a prior felony conviction, and that

the firearm in question traveled in interstate commerce. Id. at 235-36. In essence, the district

court took the three elements from the alleged crime and turned them into one––whether the

defendant possessed a firearm which it was illegal for him to possess. Id.

       The Third Circuit conceded that evidence regarding the defendant’s prior felony

conviction could be prejudicial and cause bias but it still reversed the district court because the

preclusion basically modified the elements of the alleged crimes. Id. at 239-41. In other words,

without “full knowledge of the nature of the crime,” “the practical implications of failing to

instruct a jury about all elements of th[e] offense, ”and since the defendant’s “prior conviction is

not merely a consequential fact, it is an element of the crime charged” the district court should




                                                  3
have permitted evidence of the underlying felony conviction. Id. at 240-43 (citing Old Chief v.

United States, 519 U.S. 172 (1997) (further citations omitted)).

        The Third Circuit’s reasoning is clearly applicable here. Of course, any reference to “sex

offender” during trial runs the risk of prejudice and bias against Mr. Kipp. However, the term

“sex offender” is in all three elements of the alleged crime. See 18 U.S.C. § 2250(a). Refusing to

have the jury hear this term would modify the criminal statute in a way that would confuse jurors

as to what the trial is about. Further, it is a fact that Mr. Kipp is a “sex offender” given his prior

federal conviction. Lastly, the main issue in this case is whether he failed to update his sex

offender registration.

        For all the reasons stated above, Mr. Kipp’s Motion in Limine is denied. An

accompanying Order follows.




                                                   4
